     Case 3:16-cv-01706-JAW-JCN Document 225 Filed 08/11/21 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF PUERTO RICO


CARMEN MÁRQUEZ-MARÍN,                   )
                                        )
             Plaintiff,                 )
                                        )
      v.                                )      No. 3:16-cv-01706-JAW
                                        )
MERRICK GARLAND, Attorney               )
General of the United States,           )
                                        )
             Defendant.                 )


 ORDER ON PLAINTIFF’S MOTION IN LIMINE TO EXCLUDE EVIDENCE

      In anticipation of trial, the plaintiff filed a motion in limine seeking to prohibit

the parties and counsel from mentioning certain details of a 2005 lawsuit that the

plaintiff brought against the defendant, in which the plaintiff asserted a retaliation

and discrimination claim against the defendant. The plaintiff was successful on her

retaliation claim but lost her discrimination claim. She now asks the Court to allow

evidence of her successful retaliation claim but exclude any mention of the losing

discrimination claim because it is irrelevant and may confuse the jury. She also seeks

to exclude any evidence that the jury did not her award back pay, as well as evidence

regarding the amount of damages she was awarded and the amount of attorney’s fees

her lawyer was awarded. Finally, she makes objections to the defendant’s proposed

exhibits and asks that the Court take note of the objections.

      The Court denies the motion because evidence regarding the 2005 lawsuit is

directly relevant to the plaintiff’s retaliation claim in this case, and it would be
      Case 3:16-cv-01706-JAW-JCN Document 225 Filed 08/11/21 Page 2 of 9




misleading to allow a jury to hear only the parts of that lawsuit that are favorable to

the plaintiff. The Court notes the plaintiff’s objections and the defendant’s responses

to those objections, and will address the objections as they arise at trial.

I.     PROCEDURAL BACKGROUND 1

       On April 13, 2016, Carmen Márquez-Marín, an Assistant United States

Attorney (AUSA) at the United States Attorney’s Office (USAO) for the District of

Puerto Rico, filed a complaint against the United States Attorney General, alleging

that the United States Department of Justice (DOJ) retaliated against her for her

prior Equal Employment Opportunity (EEO) Act activity and created a hostile work

environment, failed to provide her with reasonable accommodations for her disability,

and discriminated against her due to her disability. 2 Compl. (ECF No. 1). On

April 18, 2019, the DOJ moved for summary judgment, Def.’s Mot. for Summ. J. (ECF

No. 92), which, on May 26, 2020, the Court denied in a two hundred twenty-four-page

order, Order on Mot. for Summ. J. (ECF No. 155). On October 14, 2020, the Court

held a pretrial conference, Min. Entry (ECF No. 175), and the next day, the Court

issued a final pretrial order, setting the deadlines for pretrial motions, Report of Final

Pretrial Conference and Order (ECF No. 176).                  Due to the ongoing COVID-19

pandemic, the Court has not yet set a trial date.

       On October 8, 2020, AUSA Márquez-Marín filed a motion in limine to prohibit



1       The Court assumes familiarity with the factual background of this case, and thus recites only
the relevant procedural history in this order. For an exhaustive account of the factual allegations,
readers should refer to the Court’s summary judgment order. See Order on Mot. for Summ. J. at 4-
202 (ECF No. 155).
2       The Court interchangeably refers to the Defendant as the Attorney General, the DOJ, and the
USAO as the context requires.

                                                 2
      Case 3:16-cv-01706-JAW-JCN Document 225 Filed 08/11/21 Page 3 of 9




the parties and counsel from mentioning certain facts from her 2005 lawsuit against

the DOJ, Márquez-Marín v. González, No. 05-cv-1619-SJM, in which she challenged

her termination from the USAO the previous year. Pl.’s Mot. in Lim. to Exclude

Irrelevant Evid. and Setting Forth the Basis for Objs. to Exs. Proposed by the Def.

(ECF No. 165) (Pl.’s Mot.). On November 5, 2020, the DOJ filed its opposition to

AUSA Márquez-Marín’s motion. Def.’s Resp. in Opp’n to Pl.’s Mot. in Lim. (ECF

No. 181) (Def.’s Opp’n).

II.    THE PARTIES’ POSITIONS

       A.    Carmen Márquez-Marín’s Motion in Limine

       AUSA Márquez-Marín moves to exclude certain information about her 2005

lawsuit “on the basis of relevance and also because the mention of these matters at

trial may serve to confuse the jury.” Pl.’s Mot. at 1. AUSA Márquez-Marín first

argues the “successful prosecution of her retaliation claim [in the 2005 lawsuit], as

well as Judge McAuliffe’s Post-Trial Order requiring her reinstatement and the

expungement of the dismissal letter, are plainly relevant to the instant case,” as is

former U.S. Attorney Rosa Emilia Rodríguez’s role in the 2005 lawsuit. Id. at 2.

AUSA Márquez-Marín also says she will establish that former U.S. Attorney

Rodríguez was unhappy with the jury verdict and was “even less content to have

Ms. Márquez return to the office, and, in fact, was actively resistant to that

eventuality.” Id. She argues that “to understand the motivations of the key actors in

this case,” evidence of her successful retaliation claim is “essential.”    Id. at 3

(emphasis in original).



                                         3
     Case 3:16-cv-01706-JAW-JCN Document 225 Filed 08/11/21 Page 4 of 9




       At the same time, AUSA Márquez-Marín claims that “not all evidence about

the earlier case is on an equal footing.” Id. She asserts that “while it is important

for the jury in the case at bar to know that there was a verdict in [her] favor on

retaliation, the same cannot be said with respect to the jury finding against

Ms. Márquez’s underlying discrimination claim.”       Id.   Therefore, “to avoid jury

confusion and to prevent its reliance on evidence which has no probative value,”

AUSA Márquez-Marín argues that counsel and witnesses should be prohibited from

mentioning in front of the jury the following items related to the 2005 lawsuit:

       1. That the jury in case no. 05-1619 found in the Government’s favor on
          the underlying discrimination claim;
       2. That the jury did not award back pay;
       3. That plaintiff was awarded “X” amount in damages;
       4. That her counsel was awarded “X” amount in attorneys’ fees.

Id. at 4-5.

       She argues that “[e]vidence regarding these four matters has absolutely no

bearing on the reasons why Management took certain actions with respect to Carmen

Márquez over the years since her reinstatement,” and as such, they should be

excluded from trial. Id. at 5.

       AUSA Márquez-Marín next states her objections to the DOJ’s proposed

exhibits. Id. at 6-20. She asks that the Court “take note of the objections . . . with

respect to [the DOJ’s] proposed exhibits, as well as [her] withdrawal of her objections

to a number of exhibits listed as ‘identifications’ in the September 28, 2020 Proposed

Pretrial Order.” Id. at 21.

       B.     The DOJ’s Opposition



                                          4
      Case 3:16-cv-01706-JAW-JCN Document 225 Filed 08/11/21 Page 5 of 9




       In response, the DOJ argues that “the only relevant evidence regarding

Plaintiff’s prior lawsuit is that (1) Plaintiff previously brought a lawsuit against

Defendant; (2) Plaintiff was reinstated because of that lawsuit; (3) the prior lawsuit

is one of Plaintiff’s protected activities; and (4) former United States Attorney Rosa

Emilia Rodríguez is the only supervisor at the United States Attorney’s Office . . .

(among the USAO supervisors that Plaintiff now accuses of discrimination and/or

retaliation) who was directly involved in the previous case.” Def.’s Opp’n at 2. The

DOJ urges that “[t]he Court should exclude all evidence relating to the prior lawsuit

outside these four matters.” Id.

       However, if AUSA Márquez-Marín is allowed to introduce evidence regarding

her successful retaliation claim, the DOJ contends that “[p]roviding the jury with only

a portion of the verdict would only mislead the jury about the true nature of Plaintiff’s

previous lawsuit and its outcome.” Id. If AUSA Márquez-Marín is allowed to argue

that former U.S. Attorney Rodríguez was unhappy with the jury’s decision and AUSA

Márquez-Marín’s return to the USAO, then the DOJ argues “the entire decision is

relevant, including the government’s victory on Plaintiff’s discrimination claim, the

fact that the jury did not think Plaintiff was entitled to back pay, the minimal amount

in damages that Plaintiff received, and that most of the money went to her attorney.”

Id. at 3. In sum, the DOJ “believes that discussing the prior lawsuit beyond the four

matters referenced above is confusing, unnecessary, and will be unfair to both

parties.” Id. at 4. It urges that “[e]ither all the information should come in or none

of it.” Id.



                                           5
        Case 3:16-cv-01706-JAW-JCN Document 225 Filed 08/11/21 Page 6 of 9




         The DOJ also submits its responses to AUSA Márquez-Marín’s objections to

its proposed exhibits. Id. at 4-25.

III.     DISCUSSION

         A.    Evidence of the 2005 Lawsuit

         AUSA Márquez-Marín asks the Court to prohibit any mention of the following:

(1) that the jury in the 2005 lawsuit found in the DOJ’s favor on the underlying

discrimination claim; (2) that the jury did not award back pay; (3) the amount that

AUSA Márquez-Marín was awarded in damages; (4) the amount that AUSA

Márquez-Marín’s counsel was awarded in attorney’s fees. Pl.’s Mot. at 20-21. The

DOJ argues that such a prohibition would “present a distorted interpretation of the

previous lawsuit by excluding all the unfavorable results,” and contends that the only

relevant evidence regarding the 2005 lawsuit is that: (1) AUSA Márquez-Marín

previously brought a lawsuit against the DOJ; (2) AUSA Márquez-Marín was

reinstated because of that lawsuit; (3) the prior lawsuit is one of AUSA Márquez-

Marín’s protected activities; and (4) former U.S. Attorney Rodríguez is the only

supervisor at the USAO, among the USAO supervisors accused of discrimination and

retaliation in this case, who was directly involved in the 2005 lawsuit. Def.’s Opp’n

at 2.

         AUSA Márquez-Marín does not cite any Federal Rule of Evidence in support

of her motion in limine. She merely states her request “is made on the basis of

relevance and also because the mention of these matters at trial may serve to confuse

the jury.” Pl.’s Mot. at 1.



                                          6
     Case 3:16-cv-01706-JAW-JCN Document 225 Filed 08/11/21 Page 7 of 9




      “A district court is accorded a wide discretion in determining the admissibility

of evidence under the Federal rules. Assessing the probative value of [the proffered

evidence], and weighing any factors counseling against admissibility is a matter first

for the district court’s sound judgment under Rules 401 and 403 . . . .” United States

v. Abel, 469 U.S. 45, 54 (1984). Federal Rule of Evidence 401 states that evidence is

relevant if “it has any tendency to make a fact more or less probable than it would be

without the evidence” and “the fact is of consequence in determining the action.” FED.

R. EVID. 401. “Relevancy is a very low threshold.” United States v. Cruz-Ramos, 987

F.3d 27, 42 (1st Cir. 2021). “‘[T]he evidence need not definitively resolve a key issue

in the case,’ but rather ‘need only move the inquiry forward to some degree.’” Id.

(quoting Bielunas v. F/V Misty Dawn, Inc., 621 F.3d 72, 76 (1st Cir. 2010)). In the

First Circuit’s words, “it is no exaggeration to say that ‘[a] relevancy-based argument

is usually a tough sell.’” Id. (citing Bielunas, 621 F.3d at 76) (alterations in Cruz-

Ramos).

      Relevant evidence is generally admissible, while “[i]rrelevant evidence is not

admissible.” FED. R. EVID. 402. However, under Federal Rule of Evidence 403, “[t]he

Court may exclude relevant evidence if its probative value is substantially

outweighed by a danger of one or more of the following: unfair prejudice, confusing

the issues, misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.” FED. R. EVID. 403.

      The Court agrees with AUSA Márquez-Marín that evidence of the successful

retaliation claim in the 2005 lawsuit and her subsequent reinstatement at the USAO



                                           7
     Case 3:16-cv-01706-JAW-JCN Document 225 Filed 08/11/21 Page 8 of 9




is relevant. In this case, AUSA Márquez-Marín claims that the USAO retaliated and

discriminated against her, in part, because she filed and successfully prosecuted a

retaliation claim against the USAO, which resulted in her court-ordered

reinstatement.    The fact that AUSA Márquez-Marín successfully brought a

retaliation claim against the DOJ is important context for understanding her

allegations concerning her subsequent treatment upon reinstatement at the USAO.

The DOJ’s attempt to restrict the evidence so narrowly would deprive the jury of this

context.

      However, once evidence of the successful retaliation claim is before the jury,

the Court agrees with the DOJ that evidence regarding AUSA Márquez-Marín’s

unsuccessful discrimination claim and the jury award and attorney’s fees are also

relevant. AUSA Márquez-Marín states that she “proposes to establish that Rosa

Emilia Rodríguez was not at all happy about the jury decision, inter alia because it

ran counter to her own testimony,” and former U.S. Attorney Rodríguez was “even

less content to have Ms. Márquez return to the office, and, in fact, was actively

resistant to that eventuality.” Pl.’s Mot. at 2. Relevant to former U.S. Attorney

Rodríguez’s reaction to the results of the 2005 lawsuit is the fact that the DOJ won

on the discrimination count, the fact that the jury declined to award AUSA Márquez-

Marín back pay, the amount of damages AUSA Márquez-Marín was awarded, and

how much of the money went to AUSA Márquez-Marín’s attorney. Providing an

incomplete account of the 2005 lawsuit would only serve to mislead the jury. If the

jury was only permitted to hear evidence regarding AUSA Márquez-Marín’s victory



                                         8
      Case 3:16-cv-01706-JAW-JCN Document 225 Filed 08/11/21 Page 9 of 9




in the 2005 lawsuit, the jury would have a distorted understanding of the

environment at the USAO upon her return. Thus, the Court denies AUSA Márquez-

Marín’s motion in limine.

       B.    AUSA Márquez-Marín’s Objections to the DOJ’s
             Proposed Exhibits

       AUSA Márquez-Marín submits objections to the DOJ’s proposed exhibits and

asks that “the Court take note of the objections,” as well as the “withdrawal of her

objections.” Pl.’s Mot. at 21. The Court notes AUSA Márquez-Marín’s objections and

will address them in an evidentiary context as they may arise at trial.

IV.    CONCLUSION

       The Court DENIES Carmen Márquez-Marín’s Motion in Limine to Exclude

Irrelevant Evidence (ECF No. 165).

       SO ORDERED.

                                       /s/ John A. Woodcock, Jr.
                                       JOHN A. WOODCOCK, JR.
                                       UNITED STATES DISTRICT JUDGE

Dated this 11th day of August, 2021




                                          9
